Ms. Deborah Suttlar, Vice Chairperson Arkansas Post Prison Transfer Board P.O. Box 34085 Little Rock, AR 72203
Dear Ms. Suttlar:
This is in response to your request for an opinion regarding Act 547 (now codified at A.C.A. § 16-93-201 et seq.) and its limitation of the terms served by members of the Post Prison Transfer Board. You have posed the following specific question:
  [C]an a member whose term expires in 1995 be appointed to serve the remainder of the position Mike Gaines held as Chairman, since this appointment will not be a full term?
You have stated that Chairman Gaines' term expires in 1996.
It is my opinion that the answer to your question is "no." Act 547 provides that the Governor shall appoint the members of the Board, and that each congressional district shall be represented, with the remaining members being appointed by the Governor from the state at large. All appointments are subject to confirmation by the Senate. The act further provides that vacancies prior to the expiration of terms on the board, including a vacancy in the chairmanship prior to the term's expiration, shall be filled through appointment by the Governor, subject again to confirmation by the Senate.
The available legislative history of A.C.A. § 16-93-201 et seq. gives no indication of whether the legislature intended for board members to be able to serve consecutive terms in two different positions. Neither does the language or history of the act expressly address the issue of the ability of board members to succeed to other board members' positions. In the absence of such indications, I am bound by the well-established law of statutory construction, under which I must give the words in question their plain meaning. State of Arkansas by Scott v. Block, 825 F.2d 1254
(8th Cir. 1987); Brimer v. Arkansas Contractors Licensing Bd.,312 Ark. 401, 849 S.W.2d 948 (1993).
The language at issue is that contained in § (f) of A.C.A. § 16-93-201, which states:
  No member of the Post Prison Transfer Board shall serve more than one (1) full term.
Arkansas Code Annotated § 16-93-201(f). Under the language of §16-93-201(a)(2)(B), one full term is seven years.
Giving the language of § (f) its plain meaning, I must interpret its prohibition as being an absolute prohibition of any board member's serving more than seven years.
If a member whose term expires in 1995 is appointed to complete a term that expires in 1996, that member will have served more than seven years, thus violating the prohibition contained in § (f).
This interpretation is further bolstered by the fact that to allow a member to succeed to another member's position could skew the balance in representation from the various congressional districts.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SA/cyh